                                                                   I
                                                                       ·nc;:.:11,~-,                    0
                                                                                                             ;"!,-·...'\ ,-                        --~---·---.. -
                                                                       '\.....' I,._, .ti. '    _,      ~ _,.L,.       \;,        (



                                                                       T',/         •,,,- ,..- .
                                                                       li'~,1'"\.. ] \ ~ , q__l
                                                                                                                       i\''f'
                                                                                                                        ti
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             " ,· -' r :~ ,-.,                                           · \-4c,...
                                                                                                                                        7           ' ...- ., '
                                                                                                                                                           ,t,:_   "i' Pl \I
                                                                    I; I; I;.,~-'. /:~
                                                                               ..              !_.          'J,.• :i         '.                ,.~\J....           -.JJ_,*,p




     Patrizia Pelgrift, et al.,
                                                                   Ln:,___          1          ., ,
                                                                                                        ~

                                                                                  ~~~•- ; :~ :-~~- LSEP- s-1) 1ma-
                                                                                  -,., __,,_~------ -~ ----·---------~ ~-
                                                                      ----------~ --      ' .... -~· --~·· ~-- -·-=~--..
                                                                                                 ,_"~   -
                                                                                                                                              -~~                   ~
                                                                                                                                                                       ..




                                  Plaintiffs,
                                                                           14-CV-8934 (AJN)
                      -v-
                                                                        MEMORANDUM
     355 W. 41st Tavern, Inc., et al.,                                 OPINION & ORDER

                                  Defendants.




ALISON J. NATHAN, United States District Judge:

           On September 28, 2017, the Court granted in part Plaintiffs' motion for the entry of

default judgment, entering judgment as to Defendants' liability on certain causes of action, but

referring the matter to the Honorable Nathaniel J. Fox for an inquest into damages. Dkt. No. 79.

On July 3, 2018, Judge Fox issued his Report and Recommendation ("R&R") to this Court.

Now before the Court are the parties' objections to the R&R. For the reasons that follow, the

Court OVERRULES Defendants' objections, OVERRULES in part and GRANTS in part

Plaintiffs' objections, and ADOPTS in part the R&R.

I.         Background

           The parties' familiarity with the factual and procedural history is assumed. For more

details, the Court refers the reader to its liability opinion and to Judge Fox's R&R.

           In brief, Plaintiffs Patrizia Pelgrift, Valeriya Kolisnyk, and Iryna Lutsenko were

employed by Defendants in their bars, Tobacco Road and Dave's Tavern. They filed this lawsuit

under the Fair Labor Standards Act ("FLSA") and the New York State Labor Law ("NYLL") for

various labor violations, and under Title VII of the Civil Rights Act of 1964 and the New York


                                                    1
City Human Rights Law ("NYCHRL") for sexual harassment, gender discrimination, and

wrongful termination. On September 28, 2017, the Court found Defendants liable for:

       (1) failure to pay minimum wages to Plaintiffs Pelgrift and Kolisnyk under the
       FLSA and NYLL; (2) failure to pay overtime wages to Plaintiff Pelgrift under the
       FLSA and NYLL; (3) breach of their contract with Plaintiff Pelgrift; (4) for
       sexual harassment and gender discrimination of all Plaintiffs under Title VII
       (corporate Defendants only); (5) for sexual harassment and gender discrimination
       of all Plaintiffs under the NYCHRL; and (6) for defamation of Plaintiff Pelgrift.

Pelgrift v. 335 W 41st Tavern Inc., No. 14-CV-8934 (AJN), 2017 WL 4712482, at *15

(S.D.N.Y. Sept. 28, 2017) [hereafter, "Liability Op."]. However, the Court found that

Plaintiffs failed to carry their burden of establishing the damages amount with

"reasonable certainty," as required during default judgment proceedings. Id. After

noting some of the deficiencies in the Plaintiffs' submissions, the Court ultimately

concluded that "[s]upplemental evidence and a formal inquest" were needed, and referred

the matter to Magistrate Judge Fox for an inquest. Id.

       Plaintiffs submitted additional materials on November 27, 2017, Defendants filed

their opposition on December 22, 2017, and Judge Fox issued his R&R to this Court on

July 3, 2018. See Dkt. Nos. 83, 86, 91, & 92. Both Plaintiffs and Defendants filed timely

objections to the R&R. See Dkt. Nos. 93-95.

II.    Summary of the R&R

       After summarizing the evidence submitted by Plaintiffs through their counsel, Marjorie

Mesidor, the arguments made by the parties, and the relevant legal standards, Judge Fox begins

his analysis by considering whether the evidence Plaintiffs submitted is admissible under the

Federal Rules of Evidence. Judge Fox concludes that Ms. Mesidor's affidavit does not satisfy

"the identification and authentication requirements" of the Rules, failing to produce sufficient

evidence to find "that the exhibits attached to her declaration are what they purport to be." R&R,


                                                 2
Dkt. No. 92, at 19. Judge Fox continues on by highlighting the inconsistencies both within Ms.

Mesidor's affidavit and between it and the Plaintiffs' memorandum of law, including with

respect to the amount of damages Plaintiffs' request. Id. at 20. He also notes inconsistencies

within the memorandum oflaw. Id. at 20-23. And he points out apparent errors throughout-

like the fact that Plaintiff Pelgrift requests damages based on spread-of-hour wage violations

under the NYLL despite the fact that the Court found that the Defendants were not liable on that

claim. Compare Liability Op. at *9 with Dkt. No. 83 at 11-12.

       Judge Fox then delves into further detail regarding each Plaintiffs claimed damages.

After exploring the inconsistencies in Ms. Pelgrift's representations, R&R at 26-29, Judge Fox

concludes that "Pelgrift failed to establish with reasonable certainty her unpaid minimum wages

and overtime compensation damages." Id. at 29. Similarly, after summarizing Pelgrift's

inconsistent statements about the bar's earnings, Judge Fox concluded that "Pelgrift failed to

establish damages for breach of contract with reasonable certainty." Id. at 29-30. Having "failed

to submit any evidence establishing damages as a result of her defamation cause of action," the

Court finds that Pelgrift failed on that claim as well. Id. at 30 (emphasis added). And finally,

with respect to Ms. Pelgrift's sexual harassment and gender discrimination claims, the R&R

finds that Pelgrift "provided no admissible evidence in support of her emotional distress and

mental health injuries" other than "conclusory assertions," but finds that these assertions still

"warrant an award of: (a) $10,000 in damages for emotional distress; and (b) $10,000 in punitive

damages, based on the defendants' reckless indifference and conscious disregard of Pelgrift's

rights." Id. at 30-32.

        With respect to Ms. Kolisnyk, Judge Fox noted similar problems, concluding that her

affidavit is "ambiguous, inconsistent and vague." Id. at 34. Accordingly, he concluded that



                                                  3
Kolisnyk failed to establish her unpaid minimum damages under the FLSA or NYLL. Id. at 34-

35. Again, as with Ms. Pelgrift, Judge Fox deemed Kolisnyk's evidence of emotional distress

mere "generalized assertions," with no specifics concerning her sleep or self-esteem issues.

Nonetheless, based on her affidavit, and in light of the sexual harassment she experienced, which

included physical contact, Judge Fox recommends awarding Kolisnyk: "(a) $20,000 in damages,

for emotional distress; and (b) $20,000 in punitive damages." Id. at 36-37.

       Finally, having drawn largely the same conclusions about the deficiencies in Ms.

Lutsenko's submissions, Judge Fox recommends the same award as he did for Kolisnyk: $20,000

in damages for emotional distress stemming from her experience of sexual harassment, which

included physical contact, and $20,000 in punitive damages. Id. at 38-39.

       Turning to Plaintiffs' application for attorneys' fees and costs, Judge Fox concludes that

"the numerous examples of deficiencies and inconsistencies in the plaintiffs' submissions

identified above demonstrate that their counsel failed to exhibit the minimal level of skill

necessary to establish the plaintiffs' damages with reasonable certainty." Id. at 40. Accordingly,

Judge Fox determined that "the plaintiffs failed to establish that the requested hourly rates for the

legal services rendered to them are reasonable," and that, given the absence of contemporaneous

time records, "no basis exists to determine whether the unidentified number of hours is

reasonable." Id. at 40-41. With respect to costs, Judge Fox concluded that the lack of

explanation of Exhibit 3 0, which purports to be an itemization of costs, left him without basis to

determine whether the costs requested are reasonable. Id. at 41.

III.   Summary of Objections

       Both parties filed objections. Defendants' objections are easy to summarize. In sum and

substance, Defendants' argue that the "garden variety" emotional distress claims only merit



                                                 4
between $5,000 and $10,000 per claim. See Dkt. No. 93 at 3-6. Additionally, Defendants argue

that no punitive damages should be awarded, disputing the finding that Defendants' knew they

were acting in violation of the law. Id. at 6.

       Plaintiffs essentially object to the entirety of Judge Fox's R&R. Although initially

apologizing to the Court for "the mathematical mistake made in the request [for relief]" and for

the "inadvertent inclusion of the spread of hours calculations," Dkt. No. 94 at 1 n.1, the Plaintiffs

continue on to request that this Court accept their exhibits as submitted, id. at 5, and that the

Court exercise its discretion in reviewing their amended damage calculations under the FLSA

and NYLL. Id at 9-10. They further object to Judge Fox's determination that back and front

pay are not warranted, id. at 17-18 and that they failed to support their emotional distress and

punitive damages calculations, id. at 18-20. Finally, they object to Judge Fox's determination

that Plaintiffs' counsel is not entitled to attorneys' fees or costs, submitting a revised fees petition

attempting to address his concerns. Id. at 20- 23.

IV.     Standard of Review

        When reviewing a magistrate judge's report and recommendation, "a district court 'may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge."' Gomez v. City of New York, No. 13-CV-1822 (VSB), 2016 WL 3093982, at

*2 (S.D.N.Y. May 31, 2016) (quoting 28 U.S.C. § 636(b)(l)). "Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2). The

federal rules give the opposing party the same amount of time to respond. Id. "The district

[court] must engage in de nova review of any part of the report and recommendation 'that has




                                                   5
been properly objected to.'" Wilson v. City of New York, No. 15-CV 7368 (AJN), 2017 WL

2693599, at *2 (S.D.N.Y. June 19, 2017) (quoting Fed. R. Civ. P. 72(b)(3)).

V.     Analysis

       Because de nova review is appropriate, the Court begins by outlining the standards

governing this damages inquest. It then addresses Judge Fox's concerns regarding the evidence

submitted in support of Plaintiffs' damages request, and finally addresses Plaintiffs' objections

with respect to FLSA/the NYLL; Plaintiffs' objections to the R&R's denial of front and back

pay; both parties' objections to the R&R's determinations on emotional distress and punitive

damages; and Plaintiffs' objections to the R&R's determination on attorneys' fees and costs.

The Court grants in part Plaintiffs' objections as to Judge Fox's determinations on emotional

distress, attorneys' fees, and costs. It rejects the parties' remaining objections and adopts the

balance of the R&R's conclusions in full.

       A.      Standards Applicable to a Damages Inquest

       At an inquest, the court "accept[s] as true all of the factual allegations of the complaint,

except those relating to damages." Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir.

1981). "The district court must instead conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty." Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d

151, 55 (2d Cir. 1999). This inquiry requires (1) "determining the proper rule for calculating

damages on ... a claim" and (2) "assessing plaintiff's evidence supporting damages to be

determined under this rule." Id.

       "While the plaintiff bears the burden of establishing the damages amount with

'reasonable certainty,' in a FLSA case, in the absence ofrebuttal by defendants, plaintiffs

recollection and estimates are presumed to be correct." Liability Op. at *14 (S.D.N.Y. Sept. 28,



                                                  6
2017) (citing Anderson, 328 U.S. at 687-88). "In the case of a default judgment, the defaulting

defendant deprives the plaintiff of the necessary employee records required by the FLSA, thus

hampering the plaintiff[']s ability to prove his damages." Xochimitl v. Pita Grill of Hell's

Kitchen, Inc., No. 14-CV-10234 (JGK)(JLC), 2016 WL 4704917, at *5 (S.D.N.Y. Sept. 8, 2016)

(internal quotation marks omitted), adopted sub nom. Xochimitl v. Pita Grill of Hell's Kitchen,

Inc, No. 14-CV-10234 (JGK), 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016). Consequently,

courts allow that "a plaintiff may meet his [or her] burden of proof by relying on recollection

alone to establish that he [or she] performed work for which he [or she] was improperly

compensated." Id.

       Although courts instruct that employees should not "speculate" in order to carry this

burden, they permit employees to rely on "present memory and recollection" through affidavits

that "set[] forth the number of hours worked and pay received." Id. at *5; see also Angamarca

v. Pita Grill 7 Inc., No. 11-CV-7777 (JGK) (JLC), 2012 WL 3578781, at *3 (S.D.N.Y. Aug. 2,

2012), adopted by Order, dated Dec. 14, 2012 (Dkt. No. 39). In the absence of a rebuttal by the

defendant, an employee's recollection and estimates of hours worked set forth in this manner

"are presumed to be correct." Kernes, 2016 WL 880199, at *6.

        B.     Plaintiffs Have Not Established Damages for Their Wage-and-Hour and
               Front and Back Pay Claims With Reasonable Certainty.
        Judge Fox concluded that Plaintiffs' exhibits, except their own affidavits, flunked the

"identification and authentication requirements" of the Federal Rules of Evidence. The

magistrate judge noted that Plaintiffs' counsel failed to state that her declaration was based on

personal knowledge. She did little to identify the exhibits attached to her declaration, merely

providing cursory titles without explaining the contents of each exhibit submission, failing to




                                                 7
attest to her personal knowledge of the same, and neglecting to identify affiants or declarants

who purportedly authored various submissions. R&R at 23-26.

       "To satisfy the requirement of authenticating ... an item of evidence, the proponent must

produce evidence sufficient to support a finding that the item is what the proponent claims it is."

Fed. R. Evid. 901(a). Although "[t]he bar for authentication of evidence is not particularly

high," United States v. Gagliardi, 506 F.3d 140, 151 (2d Cir. 2007), there must be "sufficient

proof ... so that a reasonable juror could find in favor of authenticity or identification. United

States v. Pluta, 176 F.3d 43, 49 (2d Cir. 1999). Further, "the type and quantum of evidence

required is related to the purpose for which the evidence is offered, and depends upon a context-

specific determination whether the proof advanced is sufficient to support a finding that the item

in question is what its proponent claims it to be." United States v. Vayner, 769 F.3d 125, 130 (2d

Cir. 2014) (internal citations omitted). A document may be authenticated based on its

"appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in

conjunction with circumstances." Lebe·wohl v. Heart Attack Grill LLC, 890 F. Supp. 2d 278,298

(S.D.N.Y. 2012).

       Plaintiffs argue that the submission documents were sufficiently authenticated either

through their attorneys' entering them on the record or through examination of the exhibits

themselves. Dkt. No. 94 at 4 & n.5. They note that "personal knowledge is one, but not the

only, method of authentication" and that attorneys may enter documents into the record "when

there is good reason to believe that the authenticity of [such] documents is not in issue." Dkt.

No. 94 at 4 (quoting Trs. of Local 8A-28A Welfare Fundv. Am. Grp. Administrators, No. 14-CV-

1088 (RRM)(PK), 2017 WL 3700899, at *3, 8-9 (E.D.N.Y. Aug. 25, 2017)).

       The Court examines the evidence supporting each type of claim in turn.



                                                  8
                1.     There Is Insufficient Admissible Evidence to Support Plaintiffs'
                       Wage-and-Hour Claims with Reasonable Certainty.

       As to their wage-and-hour claims, the only evidentiary bases Plaintiffs provide are

spreadsheets submitted as Pelgrift's Exhibits 2 and 3 and Kolisnyk's Exhibits 12 and 13. But

Plaintiffs do not explain the source of the information contained in those exhibits. Plaintiffs'

counsel simply states in her affidavit that the underlying exhibits are "a copy of ... Wage and

Hour Damage Calculations" and "Lost Wages and Front Wages Damages" without providing

any further information regarding the source of the amounts stated. Dkt. No. 84 at 3. Despite

the fact that the enduring question in this case has been Plaintiffs' failure to explain how many

hours each worked within the broad ranges listed in their affidavits, this submission does no

more to address that problem. Rather, an unidentified individual-presumably one of Plaintiffs'

counsel-appears to have selected hour and pay amounts within those ranges and conducted

calculations on that basis. But Plaintiffs' submissions do not identify who made those

determinations or whether they are agreed upon by Plaintiffs themselves. To the contrary-

despite their effort to correct other parts of the record in their objections-Plaintiffs persist in

failing to submit affidavits resolving these ambiguities or attesting that the submitted calculations

are accurate.

        Plaintiffs have not identified any reason-such as self-authentication-why the

authenticity of their submissions is not in issue in this case. To the contrary, in the present

context-in which the primary question at issue is Plaintiffs' present memory and recollection of

their wage and hour conditions-the failure to identify the source of claimed amounts in the

spreadsheets is fatal to their authenticity as accurate "wage and hour damage calculations." The

Court cannot find that they establish Plaintiffs' damages with "reasonable certainty."




                                                  9
         Because the Court concludes Plaintiffs have not submitted admissible evidence

addressing the evidentiary deficiencies noted in its Liability Opinion, the Court finds that

Plaintiffs still have failed to establish damages with "reasonable certainty." It therefore declines

to award damages on Plaintiffs' FLSA and NYLL claims, adopts the R&R's determination on

this point, and overrules the submitted objections.

                2.      There Is Insufficient Admissible Evidence to Support Plaintiffs' Front
                        and Back Pay Requests with Reasonable Certainty.

         As to front and back pay, Judge Fox found that Plaintiffs' purported proof of mitigation

was insufficiently authenticated to support Plaintiffs' claims. Plaintiffs now argue that proof of

mitigation is immaterial in the case of a default judgment and therefore that their mitigation

evidence can be disregarded without warranting denial of front or back pay. Dkt. No. 94 at 17.

They request front and back pay amounts based upon their last weekly pay prior to the end of

their employment with Defendants.

         The Court disagrees. Because Plaintiffs have not submitted admissible evidence

supporting their claimed last weekly pay, Plaintiffs have not established their claimed damages

amounts with reasonable certainty. Accordingly, the Court adopts Judge Fox's findings on this

issue.

         C.     Plaintiffs Have Established Their Emotional and Punitive Damages Awards
                with Reasonable Certainty.

         The Court next turns to the parties' objections to Judge Fox's emotional and punitive

damages determinations. Judge Fox awarded Plaintiffs limited damages based on their claims of

emotional distress and based on Defendants' reckless indifference and conscious disregard of

their rights. He concluded that Plaintiffs' supporting materials were inadmissible for failure to

authenticate, and awarded damages based only on Plaintiffs' statements in their affidavits. He

awarded Plaintiff Pelgrift $10,000 in damages for emotional distress based on the conclusory

                                                 10
nature of her allegations of harm and the same amount in punitive damages. As to Plaintiffs

Kolisnyk and Lutsenko, Plaintiffs submitted additional evidence, including an event ticket

purportedly corroborating a harassment allegation, a document purporting to be an English

translation of a journal entry, a supporting declaration, and copies of psychiatric evaluations.

The magistrate judge contended that none of these materials were sufficiently authenticated and

deemed Plaintiffs' statements of emotional distress conclusory. However, he awarded both

Kolisnyk and Lutsenko $20,000 in damages for emotional distress and the same amount in

punitive damages in light of the nature of the sexual harassment they claimed, including physical

contact. As to all Plaintiffs, Judge Fox concluded that their claims constituted "garden-variety

emotional distress claims."

       Defendants object to Judge Fox's findings on the grounds that other courts in this circuit

reviewing garden-variety damages claims have awarded damages amounts below those he

awarded. Plaintiffs object that theirs is not a garden-variety claim; that their evidence of

emotional distress is properly admissible. In support, they cite higher awards in cases they argue

are comparable to this one. Below, the Court outlines the applicable standard before explaining

why it agrees with Plaintiffs that a higher award is warranted in this case.

               1.      Legal Standard for Emotional Distress Damages Awards.

       "Emotional distress awards within the Second Circuit can generally be grouped into three

categories of claims: 'garden-variety,' 'significant' and 'egregious." Olsen v. Cty. ofNassau,

615 F. Supp. 2d 35, 46 (E.D.N.Y. 2009) (internal quotation marks omitted). Garden-variety

claims involve evidence that is "generally limited to the testimony of the plaintiff, who describes

his or her injury in vague or conclusory terms, without relating either the severity or the

consequences of the injury." Khan v. Hip Centralized Lab. Servs., Inc., No. 03-CV-2411 (DGT),



                                                 11
2008 WL 4283348, at *11 (E.D.N.Y. Sept. 17, 2008) (quotation omitted). Courts in this circuit

have articulated varying damages ranges for garden-variety emotional distress claims. Compare

Rainone v. Potter, 388 F. Supp. 2d 120, 122-23 (E.D.N.Y. 2005) (specifying a range from

$5,000 to $35,000) with Olsen, 615 F. Supp. 2d at 46 n.4 (disputing the range approved in

Rainone on the grounds that "[m]ore recent cases find this range to be significantly higher," and

articulating the applicable range as stretching from $30,000 to $125,000); see also Gutierrez v.

Taxi Club Mgmt., Inc., 17-CV-532 (AMD)(VMS), 2018 WL 3432786, at *9 (E.D.N.Y. June 25,

2018) (articulating Rainone standard of $6,500 to $45,000 in 2018 inflation-adjusted dollars).

Significant claims, in contrast, involve "more substantial harm or more offensive conduct" and

are sometimes "supported by medical testimony or evidence, evidence of treatment by a

healthcare professional and/or medication, and testimony from other, corroborating witnesses."

Khan, 2008 WL 4283348, at * 11 (internal quotation marks omitted).

               2.      Plaintiffs Are Entitled to Damages for Their Garden-Variety
                       Emotional Distress Claims.
       As Judge Fox concluded, the bulk of Plaintiffs' submissions as to damages are

inadmissible for failure to authenticate. But the Court finds that the professional psychological

evaluations Dr. Stephen Reich conducted of each Plaintiff, see Dkt. Nos. 86-15, 86-55, 86-59,

are admissible and provide evidence that a higher award is appropriate. Although Plaintiffs

neglected to submit affidavits of their own attesting to their medical treatment or evaluation, and

although Plaintiffs' counsel did not attest to her personal knowledge of the evaluations, the

evaluations constitute sworn affidavits containing detailed descriptions of Plaintiffs' personal

background. Neither Judge Fox nor Defendants identified any reason to doubt its authenticity.

       Despite taking Dr. Reich's findings into account, the Court is not inclined to disturb the

magistrate judge's finding that Plaintiffs' claims are "garden-variety" emotional distress claims.


                                                12
Dr. Reich's findings clearly substantiate that each Plaintiff experienced some anxiety and

psychological distress stretching past the end of their employment with Defendants. This

additional information is sufficient to conclude that Plaintiffs should not receive damages at the

low end of the spectrum of garden-variety claims. But without further detail or corroboration

from Plaintiffs themselves, the Court finds that these claims remain too conclusory to be

classified as "significant." This case lacks the detailed plaintiffs' and corroborating testimony

generally found in "significant" emotional distress claims. See, e.g., Welch v. United Parcel

Serv., Inc., 871 F. Supp. 2d 164, 193 (E.D.N.Y. 2012).

       Accordingly, the Court awards Plaintiff Pelgrift $20,000 in emotional distress damages

and Plaintiffs Kolisnyk and Lutsenko $40,000 each in emotional distress damages. The Court

does not disturb Judge Fox's punitive damages findings, which it deems adequately calibrated to

deter future unlawful conduct.

       D.      A Modest Attorneys' Fees Award Is Appropriate.
       Judge Fox recommended no award of attorneys' fees in this case on the grounds that

Plaintiffs failed to identify their purported fees submission as containing contemporaneous time

records or derived from contemporaneous time records, failed to identify the total number of

hours expended by each attorney, and failed to adequately justify their fees.

       Plaintiffs object to this determination, contending that "time records provided by a

prevailing party need only provide sufficient detail to permit the court to accurately determine

the reasonableness of the attorneys' fees application." Dkt. No. 94 at 22 (citing Jimenez v. KLB

Foods, Inc., No. 12-CV-6796 (JPO), 2015 WL 3947273, at *5 (S.D.N.Y. June 29, 2015)).

Despite their failure to identify the number of hours worked by each attorney-"admittedly a

procedural misstep"-Plaintiffs nonetheless supply amended time records with the total number

of hours expended in the case by each attorney and ask that the Court "exercise its discretion in

                                                 13
reviewing" them. Id at 22. To support this request, they cite a district court case in which the

court permitted the plaintiffs to explain excessive billing amounts and correct for errors in their

billing statements. See Motorola, Inc. v. Abeckaser, No. 07-CV-3963 (CPS)(SMG), 2009 WL

2568526, at *2-3 (E.D.N.Y. Aug. 19, 2009).

       The Court notes that the errors committed in Plaintiffs' submissions are significantly

more egregious than those in Motorola. Further, it is remarkable that Plaintiffs' only attempt to

correct the evidentiary record occurred with respect to their own fees-not the evidentiary

deficiencies described above with respect to Plaintiffs' damages. Nonetheless, because "courts

in this circuit have held that an award of [attorneys'] fees in wage and hour cases is mandatory

when a plaintiff prevails," Jimenez, 2015 WL 3947273, at *5, the Court makes the following

modest fees award.

       The Court agrees with the magistrate judge that plaintiffs' counsel "failed to exhibit the

minimal level of skill necessary to establish the plaintiffs' damages with reasonable certainty"

and that "[t]he inattention to detail and laxiy with which the plaintiffs' submissions were

prepared are untenable." R&R at 40. Accordingly, no fees are awarded for attorney work on the

inquest. Further, the Court agrees that Plaintiffs have failed to identify aspects of this case that

were not straightforward, and finds that Plaintiffs have not carried their burden in establishing

that the requested lodestar is reasonable in light of these deficiencies. The Court therefore

imposes a 50 percent reduction on all fees incurred prior to the inquest. Accordingly, in full,

Plaintiffs' counsel are entitled to $13,608.75 in fees.

       E.      Plaintiffs Are Entitled to Some Costs.

       As a final matter, the magistrate judge rejected Plaintiffs' request for costs because he

concluded that Plaintiffs failed to authenticate or to adequately explain the individual items in

their costs request. Plaintiffs object that the categories requested are self-explanatory and are

                                                  14
those expenses typically awarded in litigation. See, e.g., Allende v. Unitech Design, Inc., 783 F.

Supp. 2d 509,515 (S.D.N.Y. 2011) (awarding deposition transcript costs).

       Plaintiffs' objection misses the point of Judge Fox's determination. While reasonable

costs may be awarded to prevailing parties as a matter of course, the party seeking costs must

explain the nature of the costs in order for the Cami to find that they are reasonable. Because

Plaintiffs did not explain their submissions via attorney affidavit or a more detailed printout, the

Court can only rely on the face of the report to determine whether costs are reasonable.

Examining the report, the Court concludes that Plaintiffs' submissions demonstrate reasonable

costs only with respect to their court filing, process servers, and expert witness fees. Their

submission fails to explain to what the costs for "depositions," "filing fee w/ secretary of state,"

"postage and delivery," "transcriptions," "transcripts," and "advanced travel costs" correspond.

       Accordingly, the Court finds that Plaintiffs' counsel are entitled to $2,963 in costs.

VI.     Conclusion

       For the foregoing reasons, the Court accepts in part Plaintiffs' objections with respect to

damages for emotional distress, attorneys' fees, and costs. It rejects the balance of the parties'

objections, and adopts the remainder of the R&R. Plaintiffs are therefore entitled to the

following damages. Plaintiff Pelgrift is entitled to $20,000 in emotional distress damages and

$10,000 in punitive damages. Plaintiffs Kolisnyk and Lutsenko are each entitled to $40,000 in

emotional distress damages and $20,000 in punitive damages. Finally, Plaintiffs' attorneys are

entitled to $13,608.75 in fees and $2,963 in costs. Because Plaintiffs indicated that they are not

seeking prejudgment interest, see Dkt. No. 82 at 21-22, R&R at 2 n.l, none will be awarded.

        This resolves all pending matters, including Dkt. No. 82. The Clerk of Court is

respectfully directed to enter judgment in accordance with this Opinion and to close this case.



                                                 15
     SO ORDERED.

Dated: September _ _ _, 2018
       New York, New York



                                    United States District Judge




                               16
